Case 4:19-cr-00232 Document 22 Filed on 05/16/19 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
Plaintiff § 4:19-CR-00232, et al.
§ Honorable Judge Ewing Werlein, Jr.
VS §
§
RICHARD GARZA §
AHMAD BOKATYAN §
Defendants §

DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE TRIAL
TO THE HONORABLE JUDGE WERLEIN:
Defendants file this unopposed motion to continue trial and ask the Court for

an order continuing trial for at least 90 days and would show as follows:

PROCEDURAL HISTORY
1. The Defendant, Mr. Richard Garza, is charged by indictment with one count of
conspiracy, two counts of theft concerning programs receiving funds, three counts

of wire fraud, and two counts of engaging in monetary transactions.

2. _Co-defendant, Ahmad Bokaiyan is charged by indictment with one count of

conspiracy, and three counts of wire fraud.

3. This matter is set for jury selection on June 10, 2019.
REQUEST FOR A CONTINUANCE
4. Although the allegations and evidence alleged in the indictment only span

approximately a year, there have been years worth of Grand Jury Subpoenas (over
Case 4:19-cr-00232 Document 22 Filed on 05/16/19 in TXSD Page 2 of 4

70) and involve a voluminous amount of discovery including individual file folders
with over 6,000 pages of discovery, multiple years of banking records from
multiple banking institutions, and multiple file folders that include Board Meeting
minutes and personnel files. The government recently produced discovery, and
through discussions, additional discovery is on the way. Counsel is now in the
process of reviewing the material already disclosed. In short, all agree this matter
fits precisely the cases contemplated by Congress as complex . See 18 U.S.C. §
3161 (7)(B)(i).

The parties have telephonically discussed ways to further facilitate the review of
discovery and intend to cooperate with such activity so that this matter can come to
trial as soon as possible. However, as of the filing of this motion, the parties are
simply not ready. The Defense needs additional time to review the matters
produced recently. Although the parties have cooperated in an effort to speed up
the discovery process due to the nature and material involved, along with the time

span outlined in the indictment, there is a need for preparation time.

The government anticipates further disclosure of discovery; however, according to
the government such disclosers should not be as voluminous as the production to
date.

The Government is unopposed to Defendants’ Motion to Continue Trial.

The Defendants have been contacted by Counsel and have no objections to the
motion.

The parties have coordinated schedules and agree that a continuance of at least 90

days would be sufficient.
Case 4:19-cr-00232 Document 22 Filed on 05/16/19 in TXSD Page 3 of 4

PRAYER
Counsels for Mr. Garza and Mr. Bokaiyan request the Court issue an order in

accordance with this unopposed motion and grant continuance of trial for at least 90 days.

Respectfully submitted,

/s/ E. Matthew Leeper, Jr.

E. Matthew Leeper, Jr.

State Bar of Texas:12156500
5225 Katy Fwy., Suite 305
Houston, Texas 77007

(713) 228-6141 Office

(713) 228-5657 Facsimile
Attorney for Defendant
Richard Garza

/s/ Francisco Fernandez
Francisco Fernandez

Texas State Bar No. 24071812
Federal Bar No. 1098051

5225 Katy Freeway, Suite 305
Houston, Texas 77007

(713) 249-5507

(281) 966-1639 — Fax
Attorney for Defendant
Ahmad Bokaiyan
Case 4:19-cr-00232 Document 22 Filed on 05/16/19 in TXSD Page 4 of 4

CERTIFICATE OF SERVICE

Matthew Leeper Jr. hereby certify that a true and correct copy of this document has been
served to Assistant United States Attorney Quincy Ollison via electronic filing on May 16, 2019.

/s/ E. Matthew Leeper, Jr.
E. Matthew Leeper, Jr.

 

CERTIFICATE OF CONFERENCE

 

The foregoing motion was discussed with Assistant United States Attorney and he is
unopposed. Counsel for Ahmad Bokaiyan joined the motion.

Dated: May 16, 2019

/s/ E. Matthew Leeper, Jr.
E. Matthew Leeper, Jr.
